Title: To John Adams from Alexander McDougall, 5 June 1775
From: McDougall, Alexander
To: Adams, John


     
      New York June 5th 1775
      Sir
     
     While you are anxiously engaged to preserve the rights of your Country, I cannot entertain the least doubt, but you will readily excuse this address, when I assure you, I am induced to it, from a Sincere desire to promote the common cause of America in this City. The Delegates of this Colony who are in Trade, can inform you, I have no private interest, in the Subject on which I now Sollicit you. Since the commencement of the Non-importation in 1768, to the dissolution of the last continental Congress, the Tea Traders to Holland, were not only countenanced, but greatly Stimulated by the friends of Liberty, to import that Article; to enable us to defeat the Ministerial project of Subjecting us to the payment of the Duty on Tea imported from Great Britain. Before the Congress was convened, or any act or advice from them was announced to the Public, large orders were sent for this Commodity, and a very considerable quantity was imported. When their proceedings came out, those Traders immediately countermanded their orders, altho they were not directed to do it. Previous to this, there was a great quantity arrived, and then on its passage, as it was sometime before those orders had effect; so that when the Non-Consumption of it took place, there remained unsold near the Value of £100,000, Currency. Many of the proprietors of this Article, have the greatest part of their fortunes locked up in it; and more than one of them to the amount of £7,000: and many of the Sufferers are Zealous friends to the Country. They complain, that no order, or advice was given to them, before the dissolution of the Congress, to restrain or Countermand their Orders, and yet they are deprived of disposing and Consuming an Article, which they imported upon the Faith of Public encouragement; and they conceive their case singularly hard, as the Merchants Trading to Great Britain are allowed, (altho they were directed to countermand their orders,) to dispose of the Goods imported within the time limited by the Congress. As the consumption of the Tea on Hand, will not affect the manufactorers of Great Britain or Ireland, so as to engage them in our favor, or induce the Ministry to redress our Greivances; the proprietors think they might be at Liberty, without any injury to the Common Cause, to Vend what is unsold; Especially when the British and Irish Traders are allowed this priviledge, even with such Goods as materially concern the Trade of those Countries. Notwithstanding those hardships and this Claim, from a regard to the union of the Colonies, and the respect they bore to the last Congress, they chearfully submited to close their Sales on the first of March, as the association directs; relying on the Justice and Wisdom of the next Congress to give them releif. If I might be permited as a Citizen of New York, fully acquainted with the State of this matter, and as a friend to the present interesting Struggle, to give my opinion, it would be; that the Congress give them Liberty to dispose of what they have on hand. I am Confident, such a resolution would tend to Establish, rather than to diminish the Power of the Congress in this City. I could adduce many Reasons in support of this opinion, but shall not trespass any longer on your Patience than while I mention the Following. These Gentlemen are great Adventurers, who would have risqued a considerable part of this property, in importing Arms and Ammunition; but were prevented by their having so great a part of their Capitals unexpectedly locked up; and they did not think it prudent to risque any other part of their property, when they were so much embarrass’d in their affairs, by the state of their Tea; which they were in danger of loosing. Nor will they be enabled to engage in the importation of those Articles for some time, even if they should be indemnified by the Public, for the loss of it, as it will be sometime before this can take place. Upon the whole of this matter, Sir, permit me to say, I think it is not a Time for us to Sink £100,000, when we shall in all probability have occasion to make the most prudent use of our common Stock; nor to discourage or impede the importation of Ammunition, which is already attended with very great risque; and especially when so much depends on our being possessed of a Sufficient quantity of that necessary Article. I hope you will excuse the Liberty of this Communication, as my sole motive in doing it, is a regard to that Cause, which I am perswaded you have above all Earthly Considerations most at Heart. I am Sir, Respectfully, Your very Humble Servant
     
      Alexr McDougall
     
    